ORIGINAL                                                   06/23/2020

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 18-0545
                                          DA 18-0545
                                                                           FILED
STATE OF MONTANA,
                                                                            JUN 2 3 2020
                                                                          Bowen c3reenwooci
            Plaintiff and Appellee,                                     Clerk of Supreme
                                                                                         Court
                                                                           State of Montana


      v.                                                             ORDER

ANTHONY EUGENE PETTY,

            Defendant and Appellant.


       Appellant Anthony Eugene Petty moves for an extension oftirne to respond to the Anders
motion filed by his appellate counsel in this matter. In his brief in support of his motion, Petty
asserts that he is afforded very limited law library access due to COVID-19 restrictions and he
needs more time to complete his legal research.
       Petty also expresses concern that his appellate counsel is not in possession of the trial
exhibits, consisting ofseveral color photographs. The Court has received these photographs as
part ofthe District Court record and will review these exhibits in due course.
       IT IS HEREBY ORDERED that Appellant shall file his response to his counsel's Anders
motion no later than August 24, 2020. Appellant shall serve his response on all counsel of
record, including the Attorney General, the County Attorney, and the Appellate Defender
Division.
       The Clerk is directed to give notice ofthis Order to all counsel ofrecord and to Anthony
Eugene Petty.
       DATED this C-S day of June, 2020.

                                                  For the Court,




                                                                 Chief Justice